UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6443



ISAAC EUGENE SLAPPY,

                                          Petitioner - Appellant,

         versus

STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                         Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. C. Weston Houck, Chief District
Judge. (CA-94-109-3-2-BD)


Submitted:   January 7, 1997          Decided:     Jan7uary 31, 1997


Before ERVIN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Isaac Eugene Slappy, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for a certificate of probable cause for appeal so that he

may appeal the district court's dismissal of his petition filed

under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effec-
tive Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214.

     This court denied a certificate of probable cause for appeal

and dismissed Slappy's habeas corpus petition in Slappy v. South
Carolina, 92 F.3d 1181 (4th Cir. July 30, 1996) (No. 95-7725)

(unpublished), cert. denied, ___ U.S. ___, 65 U.S.L.W. 3353 (U.S.

Nov. 12, 1996) (No. 96-6191). Thus, this appeal is moot. Accord-

ingly, we deny a certificate of probable cause and dismiss the

appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                        DISMISSED




                                2